PER CURIAM.
This cause is before us on appeal from summary judgment in favor of Appellee in its suit to foreclose on a note and mortgage executed by Appellant. Our review of the record indicates that genuine issues of material fact exist as to whether the note was in default. See § 702.01, Florida Statutes; Cross v. Federal Nat’l Mortgage Ass’n, 359 So.2d 464 (Fla. 4th DCA 1978) (mortgage foreclosure is an equitable action); Campbell v. Werner, 232 So.2d 252 (Fla. 3d DCA 1970); Stephens v. Dichtenmueller, 216 So.2d 448 (Fla.1968) (great caution should be exercised in any summary judgment proceeding denying the litigant ample opportunity to demonstrate that he is entitled to the benefit of trial); Moore v. Morris, 475 So.2d 666 (Fla.1985) (every inference is drawn in favor of the party against whom summary judgment is sought). We therefore REVERSE and REMAND for further proceedings.
BOOTH, BENTON and VAN NORTWICK, JJ., concur.